WALKER, P. J.
If the prosecution for a violation of the state’s prohibitive liquor laws is begun before a court or judge as to which or whom no provision is made for a jury trial, the court or judge, if it or he has jurisdiction to try the case and find the party charged guilty or not guilty, shall proceed with the trial, and, if the party charged is convicted, he may appeal to the circuit court or other court of record of like jurisdiction in cases of appeal from the county court or from a judgment of a justice of the peace, in such form and in such manner and subject to such restrictions as govern appeals under the Code of Alabama from such justices of the peace or county court, and the party may demand and be entitled to a jury trial in such higher court. — Acts of Alabama, Special Session 1909, pp 63, 92, § 32. The county court of Sumter is a court having jurisdiction to try such cases as the one at bar and to find the party charged guilty or not guilty, and as to which no provision is made for a jury trial — Acts of Ala. 1898-99, p. 376; Witt v. State, 130 Ala. 129, 30 South. 473. As to prosecutions for violations of liquor laws, the provisions as to the disposition and appeal of cases in which a jury trial is demanded, which are made in the local act creating that court, must be regarded as superseded by the above referred to inconsistent provisions of a general statute, which (see section 38, p. *28796, Laws 1909, Sp. Sess.) repealed “all laws and parts of laws, general, local and special, in conflict with the provisions of this act.” — Wilson v. State, 10 Ala. App. 156, 64 South. 509; Moss v. State, 3 Ala. App. 189, 58 South. 62. The Legislature has the right to require a trial of the charge in the court in which the prosecution is instituted, in which a jury trial is not provided for, and to allow a trial by jury only on appeal to another court; and this is what has been done as to the class of cases to which the instant one belongs. — Alford v. State ex rel. Attorney General, 170 Ala. 178, 54 South. 213, Ann. Cas. 1912C, 1093. The conclusion is that as to such cases the provisions for a jury trial and for an appeal which govern áre, not those found in the above referred to local act to regulate the trial of misdemeanors in Sumter county, but the provisions touching these matters which are found in the general statute first above mentioned. It follows that it was not error to refuse to order a transfer of the case to the circuit court before it had been tried in the court in which the prosecution was begun, and that the appeal to this court from the judgment of conviction of the county court was unauthorized, and must be dismissed.
Appeal dismissed.